—In an action for the partition of marital property, the plaintiff appeals from so much of an order of the Supreme Court, Westchester County (Donovan, J.), entered March 17, 1992, as denied his application for leave to amend the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
In determining whether to grant leave to amend a pleading, a court must examine the underlying merit of the causes of action asserted therein, since to do otherwise would be wasteful of judicial resources (see, Wieder v Skala, 168 AD2d 355). Although leave to amend a pleading is liberally granted, where, as here, the proposed amendment is patently lacking in merit, it will not be permitted and leave should be denied as a matter of law (see, Staines v Nassau Queens Med. Group, 176 AD2d 718; Hauptman v New York City Health & Hosps. Corp., 162 AD2d 588). Mangano, P. J., Bracken, Santucci and Friedmann, JJ., concur.